DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the first anode current collector" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the first anode current collector" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kwon et al. (US 2014/0050958 A1).
Regarding claim 1, Kwon teaches an assembly ("electrode assembly 1", [0067], fig. 5) comprising: 
a first anode plate (negative electrode 20) comprising a first anode current collector (negative electrode collector 21) and a first active material on the first anode current collector (negative electrode active material 22); a second anode plate 20 comprising a second anode current collector 21 and a second active material on the second anode current collector 22; and a cathode plate (positive electrode 30) between the first anode plate and the second anode plate, wherein the cathode plate 30 comprises a cathode current collector (positive electrode collector 31), ("electrode collectors of the negative and positive electrodes of the unit cells are coated with electrode active materials… in each electrode unit, electrode collectors 21 and 31 of negative and positive electrodes 20 and 30 have the same size. The entire surfaces of the negative and positive electrode 21 and 31 may be coated with negative and positive electrode active materials 21 and 31 [correction: active materials 22 and 32]", [0056], fig. 5; modified fig. 5 below shows a stack of alternating positive and negative electrodes with a top section of smallest electrodes, a middle section of mid-sized electrodes, and a bottom section of largest electrodes, such that the first anode plate corresponds to a negative electrode in the top section, the second anode plate corresponds to the lowermost negative electrode in the middle section, and the cathode corresponds to the topmost positive electrode of the middle section and is between the first anode plate and the second anode plate. The examiner notes that while the cathode plate is not directly between the first and second anode plates, this is not required by the claims.)

    PNG
    media_image1.png
    414
    721
    media_image1.png
    Greyscale

the cathode current collector having an exposed portion (the section of the cathode plate, including the cathode current collector therein, which is uncovered by the top section of electrodes, i.e. exposed, circled in modified fig. 5; see also a similar portion in figs. 6 and 7. Additionally, the cathode current collector may have an edge portion uncoated, i.e. exposed, by the active material; “edge regions thereof may not be coated with negative and positive electrode active materials”, [0056]),
wherein the first active material 22 is recessed relative to the exposed portion of the cathode plate 30 such that a first nearest perimeter of the first active material 22 is further from the exposed portion of the cathode current collector 30 compared to a second nearest perimeter of the second active material 22, (the first anode does not extend to the exposed edge of the cathode current collector, while the second anode does extend as far as the exposed edge of the cathode current collector; thus, the first anode plate and its active material coating is recessed relative to the exposed portion such that the edge of the first active material coating on the left side of fig. 5, i.e. a first nearest perimeter, is further from the exposed edge of the cathode current collector compared to the edge of the second anode plate and its active material coating, i.e. a second nearest perimeter; see modified fig. 5 of Kwon).  
Regarding claim 2, Kwon teaches the assembly of claim 1, wherein the exposed portion is a base of a tab of the cathode current collector ("The negative and positive electrode tabs may be attached to various positions. For example, the negative and positive electrode tabs may be attached to the same sides of electrode units and superimposed on one another according to polarities thereof. For example, as shown in FIGS. 18 to 25, electrode tabs 25 and 35 may protrude from a side of each of electrode assemblies 1", [0104]; fig. 22 shows one positive tab and one negative tab extending from the portion of the middle section exposed by the top section, such the exposed portion is the base of a positive/cathodic electrode tab).
Regarding claim 3, Kwon teaches the assembly of claim 1, wherein the first nearest perimeter is equidistant from the exposed portion of the cathode current collector (the edge of the first anode including its active material coating on a side bordering the exposed portion, i.e. a first nearest perimeter, is parallel to the edge of the exposed portion on the exterior side of the battery, and these edges are equidistant by virtue of being parallel, figs. 5 and 18). 
Regarding claim 4, Kwon teaches the assembly of claim 1, wherein the first nearest perimeter is symmetrically curved (the edge of the first anode including its active material coating on a side bordering the exposed portion, i.e. a first nearest perimeter, is curved at a corner of the electrode stack, and the curve is symmetrical with respect to a line bisecting the angle formed by the two sides of the stack adjacent to that corner, fig. 19).  
Regarding claim 5, Kwon teaches the assembly of claim 1, wherein the first nearest perimeter is substantially linear (the edge of the first anode including its active material coating on a side bordering the exposed portion, i.e. a first nearest perimeter, is linear, fig. 18).  
Regarding claim 6, Kwon teaches the assembly of claim 1, wherein a first distance between the first nearest perimeter and the exposed portion is at least about 0.6 mm ("the width or length of a relatively small electrode unit may be 20% to 95%, or 30% to 90% of the width or length of a relatively large electrode unit", [0051], which corresponds to the distance of 5% to 80%, or 10% to 70% of the width or length of a relatively large electrode unit being the distance between the edge of the first anode including its active material coating on a side bordering the exposed portion, i.e. a first nearest perimeter, and the edge of the exposed portion on the exterior side of the battery, figs. 5 and 18; a battery typical of the applications listed in [0034] is usually sized on the order of centimeters or larger and so 10-80% will be on the order of millimeters or larger, and this range of 1 mm or greater falls completely within the claimed range of 0.6 mm or greater).  
Regarding claim 7, Kwon teaches the assembly of claim 1 , wherein the cathode plate 30 comprises a first cathode plate (modified fig. 5 above shows the first cathode corresponding to the topmost positive electrode of the middle section, the same cathode plate of claim 1), and the exposed portion comprises a first exposed portion (first exposed portion, circled in modified fig. 5, is the section of the first cathode plate, including the current collector therein, which is uncovered by the top section of electrodes, i.e. exposed)
and the assembly further comprises: a third anode plate 20, the third anode plate comprising a third anode current collector 21 and a third active material 22 on the third anode current collector 21 and a second cathode plate 30 between the second anode plate and the third anode plate, wherein the second cathode plate 30 comprises a second cathode current collector 31 ("electrode collectors of the negative and positive electrodes of the unit cells are coated with electrode active materials… in each electrode unit, electrode collectors 21 and 31 of negative and positive electrodes 20 and 30 have the same size. The entire surfaces of the negative and positive electrode 21 and 31 may be coated with negative and positive electrode active materials 21 and 31 [correction: active materials 22 and 32]", [0056], fig. 5; modified fig. 5 shows a stack of alternating positive and negative electrodes with a top section of smallest electrodes, a middle section of mid-sized electrodes, and a bottom section of largest electrodes, such that the third anode plate corresponds to the second-to-the-top negative electrode in the bottom section, and the second cathode corresponds to the topmost positive electrode in the bottom section and is between the second anode plate and the third anode plate. The examiner notes that while the second cathode plate is not directly between the second and third anode plates, this is not required by the claims.)
the second cathode current collector having a second exposed portion (the section of the second cathode plate, including the cathode current collector therein, which is uncovered by the middle section of electrodes, i.e. exposed, circled in modified fig. 5; see also a similar portion in figs. 6 and 7. Additionally, the cathode current collector may have an edge portion uncoated, i.e. exposed, by the active material; “edge regions thereof may not be coated with negative and positive electrode active materials”, [0056])
wherein the first active material 22 is recessed relative to the first exposed portion of the first cathode plate 30 (the first anode plate and its active material coating is recessed relative to the first exposed portion as discussed above for claim 1), and the second active material is recessed relative to the second exposed portion of the second cathode plate (similar to the recession of the first anode and its active material, the second anode does not extend to the exposed edge of the second cathode current collector, while the third anode does extend as far as the exposed edge of the cathode current collector; thus the second anode plate and its second active material coating is recessed relative to the second exposed portion such that the edge of the second anode and its active material coating on the left side of fig. 5 is further from the second exposed portion, specifically the outermost (left) edge of the second exposed portion, compared to the edge of the third anode and its active material coating; see modified fig. 5 of Kwon).  
Regarding claim 8, Kwon teaches the assembly of claim 7, wherein a first nearest perimeter of the first active material (the edge of the first anode including the first active material coating thereon) is a first distance from the first exposed portion of the first cathode current collector (specifically the outermost (left) edge of the first exposed portion), a second nearest perimeter of the second active material (the edge of the second anode including the second active material coating thereon) is a second distance from the second exposed portion of the second cathode current collector (specifically the outermost (left) edge of the second exposed portion), and the first distance and the second distance are substantially the same (the distances are indicated by the double-pointed arrows in modified fig. 19 of Kwon below and appear substantially the same).  

    PNG
    media_image2.png
    356
    529
    media_image2.png
    Greyscale

Regarding claim 10, Kwon teaches the assembly of claim 7, wherein the first exposed portion is a first base of a first tab of the first cathode current collector, and the second exposed portion is a second base of a second tab of the second cathode current collector ("The negative and positive electrode tabs may be attached to various positions. For example, the negative and positive electrode tabs may be attached to the same sides of electrode units and superimposed on one another according to polarities thereof. For example, as shown in FIGS. 18 to 25, electrode tabs 25 and 35 may protrude from a side of each of electrode assemblies 1", [0104]; fig. 22 shows a first positive/cathodic tab extending from the portion of the middle section exposed by the top section, such that this first exposed portion is the first base of the first positive/cathodic electrode tab, and fig. 22 also shows a second positive/cathodic tab extending from the portion of the bottom section exposed by the middle section, such that this section exposed portion is the second base of the second positive/cathodic tab).

Claim(s) 12-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim et al. (US 2018/0083255 A1).
Regarding claim 12, Kim teaches an assembly (“an electrode assembly”, Abstract; fig. 2) comprising:
an anode plate 12 comprising an anode current collector and a first active material on the anode current collector, the anode current collector having a tab portion 12a (“The second electrode 12 may include coating portions formed by respectively coating the active material on opposite surfaces of the electrode plate and the second uncoated tab 12a on which the active material is not coated an which protrudes from one side of the electrode plate”, [0039]; the electrode plate corresponds to the claimed current collector, and the active material of the second electrode corresponds to the first active material; figs. 5-6; “The second electrode 12 may have a different polarity from that of the first electrode 11”, [0039], and the second electrode may be selected as the anode and the first electrode as the cathode);
and a cathode plate 11 adjacent the anode plate 12, the cathode plate 11 comprising a cathode current collector 11b and second active material 11c (“the electrode assembly 10 includes the separator 13 between the first electrode 11 and the second electrode 12… The first electrode 11 may include coating portions 11c formed by respectively coating an active material on opposite surfaces of an electrode plate 11b”, [0038]; figs. 2 and 6 show how cathode plates 11 and anode plates 12 are adjacent in the cell stack),
wherein the second active material 11c defines a recessed portion, the recessed portion being recessed relative to the tab portion 12a of the anode current collector (the plate portion of anode plate 12) and relative to an edge of the cathode current collector 11b (fig. 5 shows that the second active material 11c, in particular the smaller portions 11c, are recessed relative to the second electrode tab 12a since the tab 12a extends beyond the edge of both electrode current collectors; the recessed portion 11c is also recessed from the edge of the first electrode current collecting plate 11b, see fig. 5; fig. 6 shows a side view of the portion recessed relative to the edge of the current collector 11b).
Regarding claim 13, Kim teaches the assembly of claim 12, wherein the recessed portion of the second active material 11c is recessed relative to an edge of the tab portion of the first anode current collector (as shown in fig. 5, active material 11c is recessed relative to the outermost edge, with respect to the electrode stack, of the tab portion 12a). 
Regarding claim 14, Kim teaches the assembly of claims 12, wherein the tab portion 12a comprises an exposed portion of the anode current collector (“The second electrode 12 may include… the second uncoated tab 12a on which the active material is not coated and which protrudes from one side of the electrode plate”, [0039]; “The second uncoated tab 12a protrudes from the first unite electrode plate 12c”, [0049]; the tab is exposed by the lack of active material coating).
Regarding claim 15, Kim teaches the assembly of claim 14, wherein the exposed portion of the first anode current collector is a base of the tab portion 12a of the anode current collector (as shown in fig. 5, the entire tab 12a is uncoated by active material, including the base of the tab portion 12a where it connects to the main portion of anode 12).
Regarding claim 16, Kim teaches the assembly of claim 12, 
wherein the anode plate 12 comprises a first anode plate, the anode current collector comprises a first anode current collector, and the tab portion comprises a first tab portion (“The second electrode 12 may include coating portions formed by respectively coating the active material on opposite surfaces of the electrode plate and the second uncoated tab 12a on which the active material is not coated an which protrudes from one side of the electrode plate”, [0039]; “The second electrode 12 may be segmented into a plurality of unit electrode plates 12b… the first unit electrode plate 12c of the second electrode 12 may be in the first range 14a of the first electrode 11”, [0048]; fig. 5 shows that each unit 12 has a plate-shaped current collector and a tab portion 12a), 
the assembly further comprising a second anode plate comprising a second anode current collector and the first active material on the second anode current collector, the second anode current collector having a second tab portion (“The second electrode 12 may include coating portions formed by respectively coating the active material on opposite surfaces of the electrode plate and the second uncoated tab 12a on which the active material is not coated an which protrudes from one side of the electrode plate”, [0039]; “The second electrode 12 may be segmented into a plurality of unit electrode plates 12b… The second unit electrode plate 12d of the second electrode 12 may be in the second range 15a of the first electrode 11”, [0048]; fig. 5 shows that each unit 12 has a plate-shaped current collector and a tab portion 12a),
wherein the cathode plate is between the first anode plate and the second anode plate (figs. 2 and 6 show how the cathode plates 11 are stacked between unit anode plates 12),
and wherein the recessed portion of the second active material (the cathode active material 11c) is recessed relative to the second tab portion 12a of the second anode current collector (figs. 5 and 6 show that the cathode active material 11c is recessed relative to the edge of the cathode current collector 11b and therefore relative to the edge of the electrode stack, which the tab portions 12a extend beyond the electrode stack; as a result, the cathode active material is recessed relative to the second tab portion 12a).
Regarding claim 17, Kim teaches the assembly of claim 16, 
wherein the recessed portion of the second active material of the cathode plate comprises a recessed perimeter (fig. 5 shows that second/cathode active material 11c has a perimeter spaced away from the edge of the current collector 11b, such that this perimeter is recessed from the edge of current collector 11b), 
and the recessed perimeter is equidistant from a first exposed portion of the first anode current collector and a second exposed portion of the second anode current collector (as shown in fig. 6, the edges, i.e. perimeters, of active material 11c are aligned and equidistant from the edges of unit anode current collectors 12; each anode 12 has an end covered by the folds of current collector 11b and separator 13, as well as an opposite end which is exposed by the plate 11b and separator 13, such that this end may be considered the exposed portion of the particular anode).

Regarding claim 19, Kim teaches a battery assembly (“an electrode assembly”, Abstract; fig. 2”), comprising: 
an anode plate 11 comprising an anode current collector 11b including an anode tab portion 11a, and a first active material 11c on the anode current collector 11b (“The first electrode 11 may include coating portions 11c formed by respectively coating an active material on opposite surfaces of an electrode plate 11b and the first uncoated tab 11a on which the active material is not coated and which protrudes from one side of the electrode plate 11b. The first electrode 11 may be, for example, a negative electrode”, [0038]; figs. 5 and 6); 
and a cathode plate 12 comprising a cathode current collector including a cathode tab portion 12a, and a second active material on the cathode current collector (“The second electrode 12 may have a different polarity from that of the first electrode 11, e.g., the second electrode 12 may be a positive electrode. The second electrode 12 may include coating portions formed by respectively coating the active material on opposite surfaces of the electrode plate and the second uncoated tab 12a on which the active material is not coated and which protrudes from one side of the electrode plate”, [0039], where the electrode plate is the current collector; figs. 5 and 6), 
wherein the first active material 11c is recessed relative to an exposed portion of the cathode tab portion 12a and relative to an edge of the anode current collector 11b (fig. 5 shows that the first active material 11c, namely the smaller portions 11c, are recessed relative to the cathode tab 12a; smaller portions 11c are also recessed relative to the edge of anode current collector 11b as shown in figs. 5 and 6).
Regarding claim 20, Kim teaches the battery assembly of claim 19, wherein the first active material 11c is recessed relative to an exposed portion of the cathode tab portion 12a, and the second active material is recessed relative to the anode tab portion 11a (fig. 5 shows that first active material 11, namely the smaller portions 11c, are recessed relative to exposed portion of cathode tab 12a, especially the end that extends beyond the stack; the second (cathode) active material is recessed relative to the anode tab 11a, especially the portion of the tab 11a which extends beyond the electrode stack, also see fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2014/0050958 A1).
Regarding claim 9, Kwon teaches the assembly of claim 7 as discussed above, wherein a first nearest perimeter of the first active material (the edge of the first anode including the first active material coating thereon) is a first distance from the first exposed portion of the first cathode current collector (specifically the outermost (left) edge of the first exposed portion), a second nearest perimeter of the second active material (the edge of the second anode including the second active material coating thereon) is a second distance from the second exposed portion of the second cathode current collector (specifically the outermost (left) edge of the second exposed portion), and the first distance and the second distance are substantially the same (the distances are indicated by the double-pointed arrows in modified fig. 19 of Kwon and appear substantially the same).  
However, Kwon does not explicitly teach that the first distance is greater than the second difference. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proportion of the first distance and the second distance by making the first difference greater than the second difference, since a change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). Specifically, the change in the proportion of the first distance to the second distance would change the shape of the battery stack with an expected and corresponding change in the overall curve of the stepped portion of the battery stack. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2014/0050958 A1) as applied to claim 1 above, and further in view of Viavattine (US 7035078 B1).
Regarding claim 11, Kwon teaches the assembly of claim 1, which is an electrode assembly having a first anode plate, a second anode plate and a cathode plate, as discussed above. Kwon teaches the use of the electrode assembly in a wide variety of devices (“The battery cell may be used individually, or two or more such battery cells may be included in a battery pack. According to embodiments of the invention, such a battery cell and/or a battery pack may be used in various devices such as cellular phones, portable computers, smartphones, smartpads, net books, light electronic vehicles (LEVs), electric vehicles, hybrid electric vehicles, plug-in hybrid electric vehicles, and general power storage devices”, [0116]).
However, Kwon does not teach that the assembly further comprises an implantable medical device comprising an outer housing and processing circuitry, wherein the first anode plate, the second anode plate, and the cathode plate are within the outer housing, wherein the processing circuitry is configured to control delivery of electrical therapy from the implantable medical device to a patient using the power generated using the first anode plate, the second anode plate, and the cathode plate.
Viavattine teaches an implantable medical device (IMD 10) comprising an outer housing (case 50) and processing circuitry (an electronics module 52), and an electrode assembly (a battery or electrochemical cell 54), (figs. 1 and 2, col. 6, lines 30-35), wherein the electrode assembly 54 is within the outer housing 50 (“Fig. 2 is an exploded perspective view of various components, including an electrochemical cell, disposed within the housing of one embodiment of an IMD”, col. 3, lines 61-63) wherein the processing circuitry 52 is configured to control delivery of electrical therapy (“stimulation processes”) from the implantable medical device to a patient (“Thus, the electronics module 52 is configured to perform one or more sensing and/or stimulation processes”, col. 6, lines 37-39) using the power generated using the electrode assembly 54 (“Electrochemical cell 54 … powers the electronics module 52”, col. 6, lines 40-42).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode assembly in the implantable medical device of Viavattine by substituting the electrode assembly including the first anode plate, the second anode plate and the cathode plate of Kwon. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). The electrode assembly of Kwon predictably provides power for the processing circuitry, just as the original electrode assembly of Viavattine provides power for the processing circuitry.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0083255 A1) as applied to claim 12 above, and further in view of Beauvais et al. (US 2019/0131591 A1).
Regarding claim 18, Kim teaches the assembly of claim 12. Kim does not teach that the assembly further comprises an implantable medical device (IMD) comprising an outer housing and processing circuitry, wherein the anode plate and the cathode plate are within the outer housing, wherein the processing circuitry is configured to control delivery of electrical therapy from the implantable medical device to a patient using the power generated using the anode plate, and the cathode plate.
Beauvais teaches an assembly similar to that of claim 12 ("cell stack 300", [0092], figs. 7A, 7B, and 8) comprising: 
an anode plate (anode 700) comprising an anode current collector (anode current collector 820) and a first active material (anode foils 810) on the anode current collector 820, the anode current collector 820 having a tab portion (anode current collector tab 730), (“Each anode 700 further comprises a pair of anode foils 810 pressed together against the opposite sides of an anode current collector 820 having an anode current collector tab 730 as shown in FIG. 8. … Anode foils 810 typically comprise, for example lithium metal”, [0094], which is a species of an anode active material); 
and a cathode plate (cathode 760) comprising a cathode current collector (cathode current collector 880) and second active material (cathode foils 870), (“Each cathode 760 further comprises a pair of cathode foils 870 pressed together against the opposite sides of a cathode current collector 880”, [0095], “Each of cathode foils 870 consists of an active cathode material”, [0101], fig. 8), 
and the cathode plate is adjacent to the anode plate (“Cell stack 300 may comprise a plurality of anodes 700 and a plurality of cathodes 760 stacked in an alternating manner”, [0092], figs. 7A, 7B, and 8; since the anodes and cathodes alternate, each of the cathode plates is adjacent to at least one of the anode plates),
Specifically, Beauvais teaches the assembly comprises an implantable medical device comprising an outer housing (battery case 110) and processing circuitry (a capacitor, [0004]; a capacitor is a circuit element, i.e. a species of circuitry, that receives and modifies by collecting and discharging, i.e. processes, energy from the battery), wherein the anode plate, and the cathode plate are within the outer housing (“FIG. 3A is an exploded view showing a lid 210 removed from a case 110 to illustrate a cell stack 300 inside of case 110, according to an embodiment”, [0032], where the anode plate and the cathode plate are part of a cell stack), 
wherein the processing circuitry (the capacitor) is configured to control delivery of electrical therapy (defibrillation) from the implantable medical device (ICD/Implantable Cardioverter Defibrillator) to a patient using the power generated using the anode plate and the cathode plate (which are components of the battery assembly as discussed above for claim 12), (“To deliver this life-saving therapy, the ICD battery charges a capacitor to a desired energy level in as short a time as possible, and the capacitor is subsequently discharged through the heart”, [0004]).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the electrode assembly of Kim by incorporating it into the IMD, including housing and processing circuitry, of Beauvais. Such a person would have been motivated to combine the IMD/ICD elements of Beauvais, which allow the battery of Kim to be applied to save lives through defibrillation (“ICDs treat ventricular fibrillation, also known as sudden cardiac death… To deliver this life-saving therapy, the ICD battery charges a capacitor to a desired energy level in as short a time as possible”, [0004]). 
	
Response to Arguments
Applicant’s arguments, see p. 9, filed 19 April 2022, with respect to the objection to the specification have been fully considered and are persuasive.  The objection of 19 January 2022 has been withdrawn. 
Applicant’s arguments, see p. 9, filed 19 April 2022, with respect to the objections to claims 11, 16 and 18 have been fully considered and are persuasive.  The objection of 19 January 2022 has been withdrawn. 
Applicant's arguments filed 19 April 2022 with respect to the rejection of claims 1-8 and 10 under 35 U.S.C. 102 and claims 9 and 11 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
On p. 10 of the Applicant’s arguments, Applicant discusses the term “exposed” as it is used in the prior art and in the instant application. In the referenced paragraph [0077] of the specification, “not covered with active cathode material” is proposed as an exemplary meaning of the term “exposed”. This is merely an example and does not exclude “exposed” being reasonably interpreted as not covered by another component, such as the separator or another cathode or another anode. Exposure by one of such components is within the broadest reasonable interpretation of the claims, and the arguments are not commensurate in scope with the claims.
On p. 11, Applicant argues that the modifications of Fig. 5 of Kwon are improper. The examiner’s annotations to Fig. 5 of Kwon to yield Modified Fig. 5 of Kwon were provided to clarify the rejection of claim 1 as anticipated by Kwon. While the indicated portions of the cathode current collectors are covered by the separating film 40, the portions are nonetheless exposed (i.e. uncovered) by the electrodes stacked above the respective current collectors. Exposure by other electrodes reads on the claimed exposure, which is not limited to exposure by any particular part in claim 1.
On p. 12, the Applicant disagrees with examiner’s reference to paragraph [0056] of Kwon, which provides that “edge regions thereof may not be coated with negative and positive electrode active materials”. This teaching of Kwon is cited as an additional point in which Kwon reads on the limitation of claim 1 in lines 7-8, “the cathode current collector having an exposed portion”. This teaching of Kwon is not relied upon in the rejection of record to establish the anticipation of dependent claim limitations regarding portions exposed relative to other portions.
Regarding Applicant’s reference to the written description of fig. 10A in the specification, the examiner notes that it is improper to import claim limitations from the specification (see MPEP 2111.01.II).
The rejection of claims 1-8 and 10 as anticipated by Kwon, the rejection of claim 9 as obvious over Kwon, and the rejection of claim 11 as obvious over Kwon in view of Viavattine is therefore maintained.
Applicant’s arguments, see p. 14-16, filed 19 April 2022, with respect to the rejection(s) of claim(s) 12-20 under 35 U.S.C. 102(a)(1) and (a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to claims 12 and 19. Claims 12-17 and 19-20 are rejected as obvious over Kim, and claim 18 is rejected as obvious over Kim in view of previously cited Beauvais.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728